Levine, J.
(concurring in part and dissenting in part). In addition to reversing and remitting as to defendants Richard Osterhoudt and Rhinebeck Central School District, we would also reverse and grant a new trial as to defendant Maureen A. Meyn. In charging the emergency doctrine with respect to Meyn’s operation of the vehicle that struck plaintiff Christopher G. Goode (hereinafter plaintiff), Supreme Court failed to differentiate between her conduct before and after she first saw plaintiff and the deer on the highway in front of her. Although we would agree with the majority that Meyn may *440have been faced with an emergency once she finally saw plaintiff a split second before impact, the best case against her, and that emphasized by plaintiff during the entire trial, was her failure to have observed plaintiff early enough to bring her vehicle to a stop or otherwise avoid hitting plaintiff before the emergency situation set in.
As the majority notes, Meyn’s testimony was that she first saw the lights of the school bus when she was at a point established to be about 200 feet from the crest of the hill, and she continued to proceed up the hill although blinded by the headlights of cars coming in the opposite direction. Supreme Court’s submission of the emergency doctrine in its charge invited the jury to apply a less rigorous standard of care to Meyn’s conduct in continuing to proceed toward the parked school bus at least several hundred feet away while blinded by headlights. The presence of a parked vehicle on the highway a substantial distance in front of her and the glare of headlights from oncoming vehicles were not emergencies, however. They were conditions normally to be anticipated as common occurrences in driving at night on a two-lane highway. There is nothing whatsoever in the record to suggest that Meyn was responding to any emergency in continuing to proceed under those conditions. Accordingly, she was not entitled to the benefit of the emergency doctrine with respect to those conditions and the jury should have been so instructed (see, McCarthy v Miller, 139 AD2d 500, 501; Hardy v Sicuranza, 133 AD2d 138, 139; Avila v Mellen, 131 AD2d 408, 409; Kowchefski v Urbanowicz, 102 AD2d 863). Instead, the court in its charge included the glare of headlights as part of the emergency situation Meyn faced. In view of the jury’s disregard of the substantial evidence of Meyn’s negligence, we believe that this erroneous instruction requires reversal in the interest of justice despite the absence of any exception taken thereto (see, Carroll v Harris, 23 AD2d 582, 583; Martinez v Adelphi Hosp., 21 AD2d 675).